Citation Nr: 0844398	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  04-00 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

In her December 2003 substantive appeal, the veteran 
requested a hearing before a member of the Board, but she 
canceled that request in a June 2004 statement.  

In November 2007, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 
to afford the veteran a medical examination of her right 
ankle to determine the extent of her current disability.  The 
action specified in the November 2007 Remand completed, the 
matter has been properly returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran does not suffer from ankylosis of the right ankle 
or complete loss of use of the right foot.  


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for the 
veteran's service-connected right ankle disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a Diagnostic 
Code 5003, 5167, 5270, 5271, 5284 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2008).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Service connection was granted for residuals of a sprained 
right ankle in a July 1991 rating decision.  In that 
decision, the RO assigned a 10 percent disability rating for 
the veteran's right ankle disability.  In a June 1997 rating 
decision, the RO increased the initial 10 percent disability 
rating to 20 percent and in a November 1998 Board decision, 
the veteran's disability rating was again increased from 20 
percent to 30 percent, effective August 1993.  In June 1999, 
the veteran filed her present claim for an increased rating, 
which the RO denied in a January 2003 rating decision. 

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

The veteran is currently rated under Diagnostic Code 5284, 
which provides ratings for residuals of foot injuries not 
rated under other diagnostic codes.  Moderate residuals of 
foot injuries are rated 10 percent disabling; moderately 
severe residuals of foot injuries are rated 20 percent 
disabling; and severe residuals of foot injuries are rated 30 
percent disabling.  A Note to Diagnostic Code 5284 provides 
that foot injuries with actual loss of use of the foot are to 
be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Under 38 
C.F.R. § 4.59, painful motion is an important factor of 
disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.  Within this context, a finding of functional loss due 
to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

In August 1999, the veteran started receiving treatment for 
her right ankle disability from Peachtree Orthopaedic Clinic.  
In March 2000, Dr. "R.H.P." discussed reconstructive 
surgery with the veteran and she was interest in pursuing 
this, but wanted to wait until a more convenient time due to 
the long recovery period.  Instead, she decided to try a 
custom made brace.  Surgery was again discussed seriously in 
October 2002, but it appears from a September 2004 treatment 
note that the surgery was never performed.

The veteran was afforded a VA examination in September 2002.  
She reported constant swelling, stiffness, and pain that 
increases in cold weather or with decreased use.  The veteran 
was noted to have abnormal posture and gait caused by 
favoring her right foot due to pain.  She also uses an ankle 
brace for walking.  On examination, the veteran's right ankle 
was swollen and tender to palpation.  Plantar flexion of the 
right ankle was 27 degrees out of a possible 45 degrees, with 
the range of motion limited due to pain and stiffness.  
Dorsiflexion was reported to be "only 70 degrees on the 
right secondary to pain and stiffness."  As normal 
dorsiflexion of the ankle is only 20 degrees, the Board 
believes this to be a typo.  The examiner also noted that 
there was no ankylosis of the ankle joints and no ankle 
prosthesis.  A right ankle x-ray showed soft tissue swelling 
and mild degenerative changes.  An October 2002 MRI showed a 
tear of the posterior tibial tendon and osteochondritis 
dissecans at the lateral dome of the talus.  

In a June 2007 Physician's Questionnaire, Dr. "D.M.", also 
of Peachtree Orthopaedic Clinic, opined that the veteran had 
loss of use of her right foot due to her right ankle 
disability.

The veteran was afforded another VA examination June 2008.  
The veteran reported chronic pain, stiffness, and swelling, 
that comes and goes on a daily basis and is worse in cold, 
rainy, or damp weather.  She described the average pain 
intensity as 9.5/10.  She stated that she is unable to 
exercise regularly due to her right ankle disability and 
although she can perform activities of daily living, she does 
so with difficulties and at a slower pace.  

On examination, the veteran's gait was antalgic and she had a 
limp with her right leg.  She had swelling in her ankle and 
foot and slightly diminished strength in the right lower 
extremity.  Dorsiflexion was 19 out of 20 degrees, with pain 
throughout motion.  Plantar flexion was 17 out of 45 degrees 
with pain throughout motion.  On repetition, the veteran had 
pain, but no weakness, fatigue, or incoordination.  She did 
not have additional limitation of motion due to pain on 
repetition.  A right ankle x-ray showed degenerative changes 
and calcification of the deltoid ligament consistent with a 
prior ankle injury.  An MRI of the right ankle showed 
osteoarthritis.  

The VA examiner diagnosed the veteran with degenerative joint 
disease of the right ankle secondary to a prior injury, with 
calcification of the right deltoid ligament, pain, severe 
limitation of motion, and impaired ambulation.  She noted 
that the veteran does not have ankylosis of the right ankle 
and that she is able to use her right foot to ambulate, 
albeit with a limp, can drive using her right foot and 
perform activities of daily living although with some 
difficulty, and is still employed.  The examiner stated that 
it would not be possible to state that that the veteran has 
lost the use of her right foot without determining in what 
context.  

As discussed above, the veteran is currently assigned a 
disability rating of 30 percent under Diagnostic Code 5284.  

Important for this case, a 40 percent disability rating under 
this diagnostic code is warranted if there is loss of use of 
the foot.  Under the provisions for special monthly 
compensation, loss of use of a hand or a foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc., in the case of the 
hand, or of balance, propulsion, etc., in the case of the 
foot, could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R.  § 3.350(a)(2)(i).

Here, the evidence of records showed that although the 
veteran has diminished use of her right foot, she is still 
able to use it to perform her daily activities including 
walking and driving.  She does not use a cane for walking, 
although she does use an ankle brace and inserts.  Although 
the veteran reports experiencing pain on a daily basis, it 
appears from the June 2008 VA examination report that she is 
able to manage this pain with over the counter medications 
and products.  

Having considered the veteran's current level of functioning, 
as well as the potential for improved functioning should the 
veteran successfully undergo surgery in the future, the Board 
cannot find that the veteran is so disabled that she would be 
equally well served by a prosthesis.  Thus, a 40 percent 
disability rating under Diagnostic Code 5284 based on loss of 
use of the right foot is not warranted.  

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
right ankle disability, but finds that no higher ratings are 
assignable under another code.

Other pertinent criteria for a higher than 30 percent 
evaluation include 38 C.F.R.  § 4.71a, Diagnostic Code 5270.  
Under this code, a 30 percent evaluation is warranted for 
ankylosis in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees.  
A 40 percent evaluation requires ankylosis in plantar flexion 
at more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In the absence 
of ankylosis, a service-connected disability may not be rated 
based on ankylosis.  Johnston v. Brown, 10 Vet. App. 80 
(1997).

In this case, no treatment record or examination report shows 
that the veteran suffers from ankylosis of the right ankle 
joint.  In fact, the September 2002 and June 2008 VA 
examiners specifically noted the absence of ankylosis.  
Consequently, a higher rating under Code 5270 is clearly not 
warranted.

There are no other diagnostic codes that would afford the 
veteran a higher than 30 percent rating for her service-
connected right ankle disability.  Although the veteran has 
demonstrated limitation of motion in the ankle, the maximum 
available rating based on limitation of motion, to include 
functional loss, is 20 percent.  See 38 C.F.R. § 4.71, Code 
5271; Johnston, supra; Deluca, supra.  Thus, further 
consideration of the veteran's right ankle disability under 
the limitation of motion code is not warranted.  It is 
important for the veteran to understand that the veteran's 
pain was considered in providing the 30 percent evaluation. 

Also considered by the Board is whether any of the veteran's 
disabilities on appeal warrant referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R.  § 3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referral for extraschedular consideration was not warranted 
in this case.  The veteran has not required any periods of 
hospitalization for her disabilities.  Additionally, while 
the veteran reported to the June 2008 VA examiner that she 
has had health problems and was on family and medical leave 
for four months, she has not presented any evidence that her 
right ankle disability has caused marked interference with 
employment.  In the absence of evidence presenting 
"exceptional" circumstances, the claim is not referred for 
consideration of an extraschedular rating; the veteran's 
disability is appropriately rated under the schedular 
criteria.

In conclusion, the Board does not find evidence that the 
veteran's disability on appeal should be increased for any 
other separate period based on the facts found during the 
whole appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

The preponderance of evidence of record is against referral 
for extraschedular consideration or any increase in the 
evaluations assigned for the disability on appeal on a 
schedular basis.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the- 
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied prior 
to the RO's rating decision by way of a letter sent to the 
veteran in August that informed her of what evidence was 
required to substantiate her claim and of the veteran's and 
VA's respective duties for obtaining evidence.  

In November 2007 the RO sent the veteran a letter explaining 
how VA assigns disability ratings and effective dates.  
However, this notice was not provided to the veteran prior to 
the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the November 2007 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in July 
2008, after the notice was provided.  For these reasons, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

The veteran was not provided with any correspondence 
specifically providing the notice required by Vazquez-Flores.  
However, notice as to assignment of disability ratings and 
notice as to assignment of effective dates was provided to 
the veteran in November 2007 after the initial adjudication.  
This letter also informed the veteran of what factors VA 
considers in assigning disability ratings, including the 
impact of the condition and symptoms on employment.  
Additionally, she was given examples of what medical and lay 
evidence she should submit, such as statements from employers 
regarding how her disability affects her ability to work and 
statements from people who have witnessed how her disability 
affects her.  Finally, the veteran was told that relevant 
diagnostic codes published as Title 38 Code of Federal 
Regulations, Part 4would be used to rate her disability.

While notice may not have perfectly adhered to the Court's 
language in Vazquez-Flores, not every notice error requires 
remand, just errors that prejudice the veteran

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law. Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
Court observed that whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim serve to render any notice error non-prejudicial is a 
factor to consider in undertaking a prejudicial error 
analysis.  

Here, the veteran has demonstrated actual knowledge of what 
is required to establish an increased rating for her 
disability.  In her December 2003 substantive appeal, the 
veteran asserted that the impact of the constant and severe 
pain of her right ankle disability on her daily activities 
warranted an increased rating.  This is evidence that the 
veteran had actual knowledge that she had to present evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Hence, no corrective 
action is necessary on the part of VA.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as VA treatment records 
and private treatment records from Peachtree Orthopaedic 
Clinic, Northside Hospital Pain Treatment Center, Hanger 
Prosthetic and Orthotics, and the veteran's primary care 
physician Dr. "A.E.".  The veteran was also afforded VA 
examinations of her right ankle in September 2002 and June 
2008.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


